Exhibit 10.1

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

This First Amendment (“Amendment”) to the Stock Purchase Agreement (“Agreement”)
made and entered into on November 9, 2015, by and between Unilife Corporation, a
Delaware corporation (“Company”), and Discover Growth Fund, a Cayman Islands
exempted mutual fund (“Investor”) is made and entered into on February 3, 2016
(“Effective Date”).

Recitals

A. Pursuant to the Agreement, Investor purchased 790 shares of Series A
Redeemable Convertible Preferred Stock of Company for which Investor paid
Company $7,500,000.00 in cash.

B. Company acknowledges and agrees that Investor has at all times fully and
completely complied with all of its obligations under the Agreement.

C. Investor has delivered Conversion Notices for all 790 Preferred Shares.
Company has delivered a total of 19,530,212 Conversion Shares to Investor. The
parties enter into this Amendment to agree upon and resolve the final and total
of number shares of Common Stock to be delivered by Company to Investor upon
conversion of the Preferred Shares and otherwise under the Transaction Documents
and this Amendment.

D. Company has not obtained Approval to issue more than 8,316,678 additional
shares, the approximate amount that may be issued under Nasdaq Listing Rule
5635(d). The parties agree that upon Company’s delivery of 8,316,678 shares of
Common Stock to Investor, each party will have fully and completely complied
with all of its obligations under the Transaction Documents.

Agreement

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

I. Definitions. Capitalized terms that are not otherwise defined have the
meanings set forth in the Agreement.

II. Additional Issuances.

A. In full accord and satisfaction of all obligations under the Transaction
Documents, Investor and Company hereby agree that Company shall issue and
deliver an additional 8,316,678 Conversion Shares to Investor as set forth
below. Company shall notify its transfer agent by 9:00 am Eastern on February 3,
2016 to immediately issue and deliver to Investor’s brokerage account pursuant
to Section I.G.1.c.ii.A of the Certificate of Designations 7,250,000 Conversion
Shares (the “Initial Shares”), and an additional 1,066,678 Conversion Shares
(the “Additional Shares” and, together with the Initial Shares, the “Shares”)
immediately upon written request by Investor, and Company shall at all times
diligently take or cause to be taken all actions necessary to cause the Shares
to be delivered as soon as possible.



--------------------------------------------------------------------------------

B. Full and timely completion by the Company of its obligations with respect to
the Initial Shares provided for in Section II.A above is an express condition
precedent to the effectiveness of the Waivers and Releases in Section III below,
and such Waivers and Releases shall remain in effect unless the Company fails
the full and timely completion of its obligations with respect to the Additional
Shares provided for in Section II.A above. Upon timely completion of such
deliveries, Company shall have no further obligations to Investor with respect
to any Preferred Shares, Conversion Notices, Additional Notices, the Certificate
of Designations or any other Transaction Documents, and the only obligations of
the Company to Investor shall be as specifically set forth in this Amendment.
For the avoidance of doubt, upon timely completion of such deliveries, no
further shares of capital stock of the Company shall be due or issuable to
Investor under or in connection with any Conversion Notice, Additional Notice,
Transaction Document or this Amendment.

III. Waivers and Releases. Effective as set forth in Section II above, each
party hereby fully, completely, absolutely and unconditionally waives, releases,
discharges and holds harmless the other party, its affiliates, and each of their
past and present officers, directors, stockholders, members, managers,
consultants, advisors, representatives, employees, agents, attorneys and
assigns, whether acting in their representative or individual capacities, from
any and all causes of action, rights, obligations, damages, liabilities and
claims of any kind or nature whatsoever, at law and in equity, including without
limitation all claims in any way arising out of or relating to the Transaction
Documents, regardless of whether known or unknown, foreseen or unforeseen,
suspected or unsuspected, vested or contingent, accrued or unaccrued; provided,
however that the waivers and releases in this Section III shall not include any
claims that are based on or arise out of, or relate to this Amendment or the
right to enforce or to seek relief for a breach of any terms of this Amendment.
The releases given herein shall be and remain in effect to their full extent,
notwithstanding the discovery or existence of any additional or different facts
or damages. The parties knowingly and voluntarily waive any provision of law
which otherwise provides that a general release does not extend to claims which
the releasor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the releasee.

IV. Representations and Warranties.

A. Company hereby represents and warrants to, and as applicable covenants with,
Investor as follows:

1. Organization and Qualification. Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing
(where such concept is applicable) under the laws of the jurisdiction of its
incorporation or organization, as applicable, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted, except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect. Neither Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents, except as would not reasonably be expected to result in a
Material Adverse Effect.

 

2



--------------------------------------------------------------------------------

2. Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Amendment and otherwise to carry out its obligations hereunder. The execution
and delivery of this Amendment by Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Company and no further consent or action is required by
Company. This Amendment has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(b) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

3. No Conflicts. The execution, delivery and performance of this Amendment by
Company, the issuance and sale of the Shares and the consummation by Company of
the other transactions contemplated hereby do not and will not (a) conflict with
or violate any provision of Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(b) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of Company or any Subsidiary, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing Company or
Subsidiary debt or otherwise) or other understanding to which Company or any
Subsidiary is a party or by which any property or asset of Company or any
Subsidiary is bound or affected, (c) conflict with or result in a violation of
any material law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which Company or a
Subsidiary is subject (including U.S. federal and state securities laws and
regulations), or by which any material property or asset of Company or a
Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

4. Litigation. Except as previously disclosed by Company in a filing with the
Commission, there is no Action which would reasonably be expected to adversely
affect or challenge the legality, validity or enforceability of any of this
Amendment or the sale, issuance, listing, trading or resale of any Shares on the
Trading Market hereunder. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by
Company or any Subsidiary under the Exchange Act or the Act.

5. Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental

 

3



--------------------------------------------------------------------------------

authority or other Person in connection with the execution, delivery and
performance by Company of this Amendment, other than filings required under the
Australian Corporations Act 2001 (Cth), and such filings and approvals as are
required to be made or obtained under the applicable Trading Market or
Australian Securities Exchange rules in connection with the transactions
contemplated hereby, each of which has been, or if not yet required to be filed
will be, timely filed.

6. Issuance of Shares. The Shares are duly authorized and, when issued in
accordance with this Amendment, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens. Company has reserved from its duly
authorized capital stock sufficient shares of its Common Stock for issuance
pursuant to this Amendment.

7. Disclosure; Non-Public Information. Company will file a current report on
Form 8-K (“Current Report”), which will include a copy of this Amendment as an
exhibit thereto, by 8:30 am Eastern time on the Trading Day after the Effective
Date describing the material terms and conditions of this Amendment. All
information that Company has provided to Investor that constitutes or might
constitute material, non-public information will be included in the Current
Report. Except for information that will be included in the Current Report, a
draft of which has been provided to Investor prior to the Effective Date,
neither Company nor any other Person acting on its behalf has provided Investor
or its representatives, agents or attorneys with any information that
constitutes or might constitute material, non-public information, including
without limitation this Amendment. Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of Company.

8. No Integrated Offering. Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

9. Acknowledgments Regarding Investor. Company’s decision to enter into this
Amendment has been based solely on the independent evaluation of Company and its
representatives, and Company acknowledges and agrees that:

a. Investor is not, has never been, and as a result of the transactions
contemplated by this Amendment will not become an officer, director, insider,
control person, to Company’s knowledge 10% or greater stockholder, or otherwise
an affiliate of Company as defined under Rule 12b-2 of the Exchange Act;

b. Investor does not make or has not made any representations, warranties or
agreements with respect to the Shares, this Amendment, or the transactions
contemplated hereby other than those specifically set forth in Section IV.B
below (for the avoidance of doubt, this is not intended to undo the releases set
forth in Section III above);

 

4



--------------------------------------------------------------------------------

c. The conversion of Preferred Shares and resale of the Shares will result in
dilution, which may be substantial; and Company’s obligation to issue and
deliver the Shares in accordance with this Amendment is absolute and
unconditional; and

d. Investor is acting solely in the capacity of arm’s length purchaser with
respect to this Amendment and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Amendment or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

10. Purpose of Issue of Securities. The purpose of the issue of the Shares
pursuant to this Amendment is not to facilitate the subsequent sale or transfer
of the Shares (or grant, issue or transfer any interest in or option over the
Shares) into Australia within 12 months following the date of issue of the
Preferred Shares or the Shares, as applicable, by Company.

11. Registration Statement. The Registration Statement is current and effective.

12. Outstanding Preferred Shares. Investor has delivered Conversion Notices for
all 790 Preferred Shares. Company has delivered a total of 19,530,212 Conversion
Shares to Investor. Investor is no longer the holder of any Preferred Shares.

B. Representations and Warranties of Investor. Investor hereby represents and
warrants to Company as follows:

1. Organization; Authority. Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by this Amendment and otherwise to carry out its obligations
hereunder. The execution, delivery and performance by Investor of the
transactions contemplated by this Amendment have been duly authorized by all
necessary company or similar action on the part of Investor. This Amendment has
been, or will be, duly executed by Investor, and when delivered by Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Investor, enforceable against it in accordance with its terms,
except (a) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (b) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies, and (c) insofar as indemnification and contribution
provisions may be limited by applicable law.

2. Investor Status. At the time Investor was offered the Shares, it was, and at
the Effective Date it is: (a) an accredited investor as defined in Rule 501(a)
under the Act; and (b) not a registered broker-dealer, member of FINRA, or an
affiliate thereof.

3. Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial

 

5



--------------------------------------------------------------------------------

matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Shares, and has so evaluated the merits and risks
of such investment. Investor is able to bear the economic risk of an investment
in the Shares and, at the present time, is able to afford a complete loss of
such investment.

4. No Resale in Australia. Investor is not acquiring the Shares pursuant to this
Amendment for the purpose of selling or transferring the Shares (or granting,
issuing or transferring any interest in or option over the Shares) into
Australia, and Investor will not sell any Shares into Australia, within 12
months following the date of issue of the Preferred Shares or the Shares, as
applicable, by Company.

5. Ownership. Investor will not engage in hedging transactions with regard to
Shares, and will resell the Shares only pursuant to registration under the Act
or an available exemption therefrom.

6. Outstanding Preferred Shares. Investor has delivered Conversion Notices for
all 790 Preferred Shares. Company has delivered a total of 19,530,212 Conversion
Shares to Investor. Investor is no longer the holder of any Preferred Shares.

V. Securities and Other Provisions.

A. Integration. Company will not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security, as defined in Section 2 of
the Act, that would be integrated with the offer or sale of the Shares to
Investor for purposes of the rules and regulations of any Trading Market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

B. Disclosure and Publicity. Company will not issue any current report, press
release, public statement or communication with respect to Investor, the
Transaction Documents, this Amendment or the transactions contemplated hereby,
other than the Current Report provided to Investor prior to the execution hereof
and disclosures approved by Fund or substantially identical thereto.

C. No Non-Public Information. Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Investor or its agents or
counsel with any information that Company believes or reasonably should believe
will constitute material non-public information. On and after the Effective
Date, neither Investor nor any Affiliate of Investor will have any duty of trust
or confidence that is owed directly, indirectly, or derivatively, to Company or
the stockholders of Company, or to any other Person who is the source of
material non-public information regarding Company. Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

D. Indemnification of Investor.

1. Obligation to Indemnify. Subject to the provisions of this Section V.D,
Company will indemnify and hold Investor, its Affiliates, managers and advisors,
and each of

 

6



--------------------------------------------------------------------------------

their officers, directors, stockholders, partners, employees, representatives,
agents and attorneys, and any person who controls Investor within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act (collectively, “Investor
Parties” and each a “Investor Party”), harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, reasonable costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any Investor Party may suffer or incur as a result of or relating to
(a) any breach of any of the representations, warranties, covenants or
agreements made by Company in this Amendment, (b) any action brought by any
person other than an Investor Party relating to any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement,
Prospectus, Prospectus Supplement, or any information incorporated by reference
therein, or arising out of or based upon any omission or alleged omission to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or
(c) any action by a creditor or stockholder of Company who is not an Affiliate
of an Investor Party, challenging the transactions contemplated by the
Transaction Documents or this Amendment; provided, however, that Company will
not be obligated to indemnify any Investor Party for any Losses finally
adjudicated to be caused solely by (i) a false statement of material fact
contained within written information provided by such Investor Party expressly
for the purpose of including it in the applicable Registration Statement,
Prospectus, Prospectus Supplement, or (ii) such Investor Party’s unexcused
material breach of an express provision of this Amendment.

2. Procedure for Indemnification. If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Amendment, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Amendment (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Amendment or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus one local counsel
per jurisdiction as applicable) to represent all Investor Parties.

3. Other than the liability of Investor to Company for uncured material breach
of the express provisions of this Amendment, no Investor Party will have any
liability to Company or any Person asserting claims on behalf of or in right of
Company as a result of acquiring the Shares under this Amendment.

 

7



--------------------------------------------------------------------------------

E. Reservation of Shares. Company has reserved 8,316,678 shares of Common Stock
for issuance to Investor. Upon completion of the issuances provided for in
Section II above, Company will not be required to reserve any shares for
Investor.

F. Activity Restrictions. For so long as Investor or any of its Affiliates holds
any Shares, neither Investor nor any Affiliate will: (1) vote any shares of
Common Stock owned or controlled by it, sign or solicit any proxies, attend or
be present at a stockholder meeting for purposes of determining a quorum, or
seek to advise or influence any Person with respect to any voting securities of
Company; (2) engage or participate in any actions, plans or proposals which
relate to or would result in (a) acquiring additional securities of Company,
alone or together with any other Person, which would result in beneficially
owning or controlling more than 9.99% of the total outstanding Common Stock or
other voting securities of Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving Company or any of its
Subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its Subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company,
(f) any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s certificate of incorporation, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Company by any Person, (h) a class of securities of Company being
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of Company becoming eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j) any
action, intention, plan or arrangement similar to any of those enumerated above;
or (3) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

VI. General Provisions.

A. Notice. Unless a different time of day or method of delivery is specifically
provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. Eastern time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

 

8



--------------------------------------------------------------------------------

B. Amendments; Waivers. No provision of this Amendment may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Amendment will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

C. No Third-Party Beneficiaries. Except as otherwise set forth in Section V.D,
this Amendment and the Transaction Documents will inure solely to the benefit of
the parties hereto, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person. A Person who is not a party to this Amendment
shall not have any rights under the Contracts (Rights of Third Parties) Law,
2014 of the Cayman Islands to enforce any term of this Amendment or any
Transaction Document.

D. Fees and Expenses. Except as otherwise provided in this Amendment, each party
will pay the fees and expenses of its own advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of the
Transaction Documents. Company acknowledges and agrees that Investor’s counsel
solely represents Investor, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. Company will pay all stamp and other taxes and duties, if any, levied
in connection with the sale or issuance of the Shares to Investor.

E. Severability. If any provision of this Amendment is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Amendment will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

F. Replacement of Certificates. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

G. Governing Law. All matters between the parties, including without limitation
questions concerning the construction, validity, enforcement and interpretation
of this Amendment and the Transaction Documents will be governed by and
construed and enforced in accordance with the laws of the Cayman Islands,
without regard to the principles of conflicts of

 

9



--------------------------------------------------------------------------------

law that would require or permit the application of the laws of any other
jurisdiction, except for Section III above and corporation law matters
applicable to Company which will be governed by Delaware law. The parties hereby
waive all rights to a trial by jury. In any action, arbitration or proceeding,
including appeal, arising out of or relating to any of the Transaction Documents
or otherwise involving the parties, the prevailing party will be awarded its
reasonable attorneys’ fees and other costs and expenses reasonably incurred in
connection with the investigation, preparation, prosecution or defense of such
action or proceeding.

H. Arbitration.

1. Any dispute, controversy, claim or action of any kind, other than with regard
to Section V.B above, arising out of, relating to, or in connection with this
Amendment, or in any way involving Company and Investor or their respective
Affiliates, including any issues of arbitrability, will be resolved solely by
final and binding arbitration in English before a retired judge at JAMS
International, or its successor, in the Territory of the Virgin Islands,
pursuant to the most expedited and Streamlined Arbitration Rules and Procedures
available. Any interim or final award may be entered and enforced by any court
of competent jurisdiction. The final award will include the prevailing party’s
reasonable arbitration, expert witness and attorney fees, costs and expenses.

2. Notwithstanding the foregoing, Investor may in its sole discretion bring an
action in the Delaware Court of Chancery or the U.S. District Court for the
District of Delaware in addition to, in lieu of, or in aid of arbitration.

3. Notwithstanding the foregoing, any dispute, controversy, claim or action of
any kind with regard to Section V.B above shall be brought only in the Delaware
Court of Chancery or the U.S. District Court for the District of Delaware.

I. Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
Company will be entitled to specific performance under this Amendment, and
equitable and injunctive relief to prevent any actual or threatened breach under
this Amendment, to the full extent permitted under applicable laws. Without
limitation of the foregoing, Company acknowledges that the rights and benefits
of Investor pursuant to Section I.G.1. of the Certificate of Designations are
unique and that no adequate remedy exists at law if Company breaches or fails
timely perform any of its obligations thereunder, that it would be difficult to
determine the amount of damages resulting therefrom, that it would cause
irreparable injury to Investor, and that any potential harm to Company would be
adequately and fully compensable with monetary damages. Accordingly, Investor
will be entitled to a compulsory remedy of immediate specific performance,
temporary, interim, preliminary and final injunctive relief to enforce the
provisions thereof, including without limitation requiring Company and its
transfer agent, attorneys, officers and directors to immediately take all
actions necessary to issue and deliver the number of Shares provided in Section
II above, and prohibiting any Common Stock from being issued or transferred
until after all Shares have been received by Investor in electronic form and
fully cleared for trading, which requirements will not be stayed for any reason,
without the necessity of posting any bond. Company hereby absolutely,
unconditionally and irrevocably waives all objections and rights to oppose any
motion, application or request by Investor to issue the Shares, and all rights
to stay or appeal any resulting order, and any appeal by Company or on its
behalf will be immediately and automatically dismissed.

 

10



--------------------------------------------------------------------------------

J. Headings. The headings herein are for convenience only, do not constitute a
part of this Amendment and will not be deemed to limit or affect any of the
provisions hereof

K. Time of the Essence. Time is of the essence with respect to all provisions of
this Amendment.

L. Survival. The representations and warranties contained herein will survive
the Closing and the delivery of the Shares until all Preferred Shares issued to
Investor have been converted or redeemed. Neither party will be under any
obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

M. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Amendment and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party will not be employed in the
interpretation of this Amendment or any amendments hereto. The language used in
this Amendment will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. All currency references in any Transaction Document are to
U.S. dollars.

N. Further Assurances. Each party will take all further actions and execute all
further documents as may be reasonably necessary to implement the provisions and
carry out the intent of this Amendment fully and effectively.

O. Execution. This Amendment may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

 

11



--------------------------------------------------------------------------------

P. Entire Agreement. This Amendment, and the Transaction Documents as modified
by this Amendment, contain the entire agreement and understanding of the
parties, and supersedes all prior and contemporaneous agreements, term sheets,
letters, discussions, communications and understandings, both oral and written,
which the parties acknowledge have been merged into this Amendment and the
Transaction Documents as modified by this Amendment. No party, representative,
advisor, attorney or agent has relied upon any collateral contract, agreement,
assurance, promise, understanding, statement or representation not expressly set
forth herein. The parties hereby absolutely, unconditionally and irrevocably
waive all rights and remedies, at law and in equity, directly or indirectly
arising out of or relating to, or which may arise as a result of, any Person’s
reliance on any such statement or assurance.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company: UNILIFE CORPORATION By:  

 

Name:  

 

Title:  

 

Investor: DISCOVER GROWTH FUND By:  

 

Name:  

 

Title:  

 

 

12